Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0002327
                                                      08-AUG-2013
                                                      12:43 PM


                         SCPW-13-0002327

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                               vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                   (CR. No. 96-0078, No. 20220)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On July 24, 2013, the court received a document

submitted by petitioner Gerald Villanueva entitled “Newly

Discovered Evidence Pursuant to HRAP Rule 27(c)” in which

petitioner asks the court to fix or correct his sentence.     The

caption of the document references Appeal No. 20220, which is

closed, and, therefore, the document was filed as a petition for

a writ of mandamus on July 24, 2014.   Upon consideration of the

petition, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner is seeking

similar relief in CAAP-13-0001903 and can raise the issues he

presents here in the pending appeal.   Petitioner, therefore, is
not entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the appellate clerk shall

process the petition for a writ of mandamus without payment of

the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          IT IS HEREBY FINALLY ORDERED that the appellate clerk

is directed not to accept any filings in Appeal No. 20220, which

is closed.

          DATED: Honolulu, Hawai#i, August 8, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack